ORDER

PER CURIAM.
Jermaine Atkins (“Movant”) appeals from motion court’s judgment denying his Rule 24.0351 motion for post-conviction relief. In his sole point relied on, Movant argues that the motion court erred when it denied Movant’s post-conviction motion without an evidentiary hearing. Movant claims that his attorney failed to investigate his claim of innocence. Movant further argues that the motion court should have vacated his judgment or granted Movant an evidentiary hearing. Movant contends that had his attorney investigated his claim of innocence, Movant would have refused to plead guilty and would have insisted on a trial. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).

. All rule references are to Mo. Rules Crim. P. 2004 unless otherwise indicated.